UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31,2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2011 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, Your fund’s return for the six months, net of expenses, is an increase in Net Asset Value of +6.38% compared to +6.02% total return of the S&P 500. For the first six months of the year, the top three performing investments are Hansen Natural up +51.4%, Marathon Oil up +47.8% and United Healthcare up +41.4%. Corporate earnings of American companies are likely to be the highest on record in 2011 and higher by +10% to +12%, on average, for 2012. The S&P 500 earnings estimates are for $100 earnings this year and $112 next. Valuation metrics for the S&P 500 at about 1300 are not excessive, in fact they are quite moderate with a price to earnings ratio of 11.6 on next years earnings. There is considerable room for sound equity performance going forward. The uncertainty created by range of the moment thinking and a politically confused environment is actually contributing to a sustainable, moderate expansion. As the next quarter economic measurements are beginning to demonstrate, we believe the recent slowness in the growth of the Gross Domestic Product is temporary. Dislocations from supply chains due to weather, the quake and tsunami tragedies in Japan, and Middle East revolutions already are giving way to upticks in order rates and manufacturing. Based on recent information of Leading Economic Indicators, up three months in a row, we anticipate a third quarter improvement in the proverbial lagging indicator, unemployment claims. Evident in recent M2, now running at +6.0%, and other monetary data, the baton of economic growth induced by deficit spending and Federal Reserve quantitative stimulus has passed to the traditional sources of corporate earnings, accumulated savings, investment and lending. Even bank lending to smaller businesses has begun to improve. While 75% or more of American industry has recovered, the housing and construction sectors are still in a bottoming process. These sectors should improve in due course from favorable demographics, immigration and affordability and give the economy and business a further lift to solidify the potential for future returns. The wisdom of the Federal Reserve in positioning the dollar in international currency markets at an attractive and relatively stable level has contributed greatly to the revitalization of a more competitive and profitable America. While all of us are aware of the media focus on headline issues, your investments should respond favorably to stronger corporate profits. To paraphrase Wayne Gretzky, the famous NHL hockey champion who scored 894 goals, a great player plays to where the puck is going to be, not to where it is. Please don’t hesitate to contact Tim Evnin, Jian Wang, Mike Linburn or me if you have any questions. Sincerely, Robert P. Morse President Please see the following page for important information. 1 Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The Price to Earnings (P/E) Ratio is calculated by dividing current price of the stock by the company’s estimated earnings per share for the current calendar year. The S&P 500 Total Return Index is an unmanaged, market capitalization weighted index, consisting of the 500 largest U.S. industrial, financial, utility and transportation companies and represents approximately 75% of the total market capitalization of all U.S. companies traded in the equity market. The S&P 500 Total Return Index reflects the reinvestment of dividends, but does not reflect the deduction of any investment management fees, other expenses or taxes.It is not possible to invest directly in an index. The Wall Street Fund, Inc. is distributed by Quasar Distributors, LLC. 2 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 99.3% Aerospace – 1.8% United Technologies Corp. $ Agricultural Equipment – 1.4% AGCO Corp. (a) Beverages – 3.7% Hansen Natural Corp. (a) PepsiCo, Inc. Biotechnology – 2.0% Gilead Sciences, Inc. (a) Building & Construction – 1.2% D.R. Horton, Inc. Chemicals – 7.0% Air Products & Chemicals, Inc. Celanese Corp. Dow Chemical Co. Potash Corp. of Saskatchewan, Inc. – ADR Construction & Services – 1.4% Flowserve Corp. Drugs – 2.2% Novartis AG – ADR Electrical Equipment – 2.8% General Electric Co. Roper Industries, Inc. Energy – 9.5% Apache Corp. Chevron Corp. Devon Energy Corp. Marathon Oil Corp. Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 4.4% American Express Co. Mastercard, Inc. Food Services – 2.0% Yum Brands, Inc. Health Care Services – 3.4% AmerisourceBergen Corp. UnitedHealth Group, Inc. Instrumentation – 2.0% Thermo Fisher Scientific, Inc. (a) Insurance – 1.9% ACE Ltd. (b) MetLife, Inc. Leisure – 0.8% Carnival Corp. (b) Machinery – 3.6% Caterpillar, Inc. Cummins, Inc. Media – 0.7% Walt Disney Co. Metals & Mining – 1.6% Freeport-McMoRan Copper & Gold, Inc. Office Equipment – 8.2% Apple, Inc. (a) EMC Corp. (a) International Business Machines Corp. Riverbed Technology, Inc. (a) Western Digital Corp. (a) Real Estate – 0.6% Plum Creek Timber Co., Inc. – REIT Retail – 3.9% Macy’s, Inc. TJX Companies, Inc. The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) June 30, 2011 (Unaudited) Shares Value COMMON STOCKS – 99.3% (continued) Semiconductors – 5.6% Intel Corp. $ KLA-Tencor Corp. NVE Corp. (a) Services – 10.8% Accenture PLC (b) Amazon.com, Inc. (a) American Tower Corp. – Class A (a) Ancestry.com Inc. (a) Google, Inc. (a) Rackspace Hosting, Inc. (a) United Parcel Service, Inc. – Class B Software – 3.0% Microsoft Corp. Oracle Corp. Specialty Retail – 8.6% Autozone, Inc. (a) Coach, Inc. Home Depot, Inc. Nike, Inc. – Class B Sherwin Williams Co. Sotheby’s Telecommunications – 1.6% NII Holdings, Inc. (a) Transportation – 3.6% J.B. Hunt Transport Services, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $20,850,752) SHORT-TERM INVESTMENT – 1.7% Money Market Fund – 1.7% First American Prime Obligations Fund, Class Z, 0.042% (c) TOTAL SHORT-TERM INVESTMENT (Cost $469,495) TOTAL INVESTMENTS (Cost $21,320,247) – 101.0% Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt REIT – Real Estate Investment Trust (a) Non-income producing security (b) Foreign Domiciled (c) Variable Rate Security – the rate shown is the annualized seven-day effective yield as of June 30, 2011 The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) ASSETS: Investments, at value (cost $21,320,247) $ Receivable for fund shares sold Dividends receivable Prepaid expenses Expense reimbursement due from Adviser (Note 4) Interest receivable 12 Total Assets LIABILITIES: Payable for investments purchased Investment advisory fee payable (Note 4) Shareholder servicing fee payable Accrued expenses and other payables Payable for capital shares redeemed Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments TOTAL NET ASSETS $ Shares outstanding (5,000,000 authorized, $1.00 par value) NET ASSET VALUE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the six months ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Dividend income (net of $2,828 foreign tax withheld) $ Total investment income EXPENSES: Investment advisor fees (Note 4) Administration and fund accounting fees Shareholder servicing fees (Note 4) Transfer agent fees and expenses Professional fees Federal and state registration fees Custody fees Directors’ fees and expenses Reports to shareholders Insurance expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 5 THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investment transactions Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — — Netincrease in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS — — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ — THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 1. Organization The Wall Street Fund, Inc.(the “Fund”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Quoted prices in active markets for identical securities. The accompanying notes are an integral part of these financial statements. 6 THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2011 (Unaudited) Level 2 –
